Laughlih, J. (dissenting):
The defendant originally taxed in its hill of costs an item of $1,690.56 for “Paid Printing Cases, Appellate Division.” On the retaxation, the clerk reduced this item to $1,416.27 by consent of the representative of the defendant. The court, on the motion for retaxation further reduced this item by the sum of $701.27, and the order shows that the reduction was intended to be made on the charge for printing the exhibits, which it appears was embraced in the charge for printing the cases on appeal, although the bill of costs does not so show. It would appear from the order that in the item for printing cases on appeal as retaxed by the clerk was included the sum of $1,051.27 for printing the exhibits. There is, however, nothing in the record to show the amount charged for each item of printing in arriving at the amount which the defendant originally taxed for printing the record on appeal to the Appellate Division. The record shows a bill rendered by the Martin B. Brown Company, printers, to the defendant on account of the law department, for printing sixty copies of the record on appeal to the Appellate Division in this action. That bill contains twelve items of charges, aggregating $2,071.50. The item for this work was originally taxed, however, at the sum of $380.94 less than the bill as rendered; but the record contains no explanation of how the deduction came to be made, or what deductions were made. Among the items in said bill is one of $365 for printing 365 pages at $1 a page. There are six separate items for printing six exhibits aggregating $1,293.70. There is another item of $2 for printing the cover, and an item of $5.50 for “ Table.” These items approximate the amount the defendant originally ■ taxed. The other items, one of which is for $313.39, appear to be charges for delay or corrections. It may be fairly inferred, therefore, that the defendant in taxing the costs originally undertook to tax the printers’ actual charges for printing the record and exhibits, omitting the charges for delay and corrections; but the case has been argued in behalf of the defendant as if it originally taxed the entire amount of the printers’ bill as rendered, and, therefore, it is impossible to determine upon what theory the clerk made the deduction of $274.29 from the item taxed for printing the record on appeal *151to the Appellate Division.. However, the clerk acted on the defendant’s consent, and no question is presented with respect to the correctness of his ruling.
It is claimed in behalf of the appellant that it has been obliged to pay the entire amount of the printers’ bill as rendered, but the record fails to show any payment made by it for printing. It is also contended in behalf of the appellant that it was obliged to let this work on public bidding. Doubtless the law so requires (Greater N. Y. Charter [Laws of 1901, chap. 466], § 419, as amd. by Laws of 1906, chap. 598, and Laws of 1910, chap. 554; Id. § 1528); but the record fails to show whether or not the law was complied with in any respect, for there is no evidence of the letting of the printing contract, or that this work was covered by any contract, or under what arrangement or understanding it was performed. It merely appears by the affidavit of one Valentine that the M. B. Brown Printing and Binding Company, successor to the Martin B. Brown Company, printed those records for the defendant and rendered the bill therefor to which reference has been made; but as already observed, whether the printing was done under an existing contract fixing the charges, or under a special contract made for this work, either at a fixed price, or on a quantum meruit, does not appear. The record contains evidence tending to show that the charges made by the printers in the bill rendered to the defendant for this work were reasonable, but on the other hand the plaintiff showed by the affidavit of an employee of E. G. Soltmann, who had charge of the lithographing and printing business of his employer for six years last past, and had charge of making duplicate copies of maps and plans for the city of New York, that $275 would be a reasonable charge for making sixty copies of the exhibits. It appears that the excessive charge for the exhibits was owing to the process adopted by the printer to obtain fine lines and lasting colors. It does not appear that it was necessary to adopt that expensive process for the purpose of printing the exhibits for the use of the court and counsel. It is claimed in behalf of the defendant that the attorney for the plaintiff requested that the exhibits be printed in colors, but this claim is not sustained by the record. It merely appears that those *152exhibits were offered by the plaintiff, and that before they were printed the attorney for the plaintiff, by a letter, requested the assistant corporation counsel having the matter in charge to have a galley proof “ of the exhibits as they will appear in the case on appeal ” made, and that he be afforded an opportunity to examine the same “ before you go to the expense of having it finally printed,” and that a revised galley proof of the case, including a lithograph copy of the exhibits, was furnished to the plaintiff’s attorney as requested, and that no objection with respect to the exhibits in question was made thereto at any time; and the assistant corporation counsel expresses the opinion in his affidavit that it was to the interest of the plaintiff to have the exhibits printed and set forth in full and that they be exact reproductions, including colors, “ and that counsel for the plaintiff desired that they be so printed; that no request was made of defendant’s counsel to omit, correct, modify, reduce or reproduce by any other process any of ” the exhibits in question.
Section 3256 of the Code of Civil Procedure entitles the successful party to whom costs are awarded to tax in his necessary disbursements the “ reasonable expenses ” of printing. If it appear that this work was done under a lawful contract, and the defendant had paid, or would be obliged to pay, the amount taxed, I think it could not be said that the charge was unreasonable, notwithstanding the fact that it appears to be exceedingly high; but it appears that these exhibits could have been printed in conformity to the requirements of the rules of the court, without subjecting the city or the adverse party to such an expenditure as was charged for the work, done in the manner described. It is not probable that any contract under which the city was obliged to have this printing done required that it be done in this expensive manner, which was unnecessary; but, as already observed, if the city was obliged to pay this amount, it should have shown the fact.
The action, as appears by the record in this court and in the Court of Appeals (141 App. Div. 280; revd., 205 N. Y. 342), was to recover for additional or extra work claimed to have been performed in connection with a contract for excavating *153and macadamizing parts of Eleventh avenue and Fort George avenue. The exhibits in question were profile drawings showing the lines and grades of the avenues. It is manifest that the exhibits were not of sufficient importance to require that they be lithographed in this expensive manner. The court has allowed about as much for these exhibits as for printing the rest of the record, and I think the allowance was sufficient.
I am of opinion, therefore, that the order should be affirmed, with ten dollars costs and disbursements.
Scott, J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.